DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In paragraph 0104, element 160 should be element 150.  
Appropriate correction is required.

Drawings
The drawings are objected to because:
In figure 5, element 382 should be written in the English language.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US 2016/0352113).

As for claims 1-7, and 13, Zhou discloses the invention as claimed, including:

1. (Original) A charging method comprising:

using the traction device to drive, according to the movement instruction, a charging controller to move along a guide rail [figs. 2, 3, elements 24, 26, and 42] to a place above the electric vehicle to be charged [paragraph 0029]; using the master control device to send a cable transferring instruction to a cable transferring device and using the cable transferring device to start to lower a cable; using the master control device, after lowering the cable to a preset position, to send a stop instruction to the cable transferring device to stop lowering the cable by the cable transferring device; and 
using the cable to charge the electric vehicle to be charged [paragraphs 0022-0029, wherein the arm of fig 3 may be a cable paragraphs 0024, 0033].  
2. (Original) The method of claim 1, wherein the using the master control device after receiving the charging request to allocate the parking space for the electric vehicle to be charged and send the traction device the movement instruction generated from the charging request comprises:
using the master control device, after receiving the charging request, to allocate the parking space for a current electric vehicle to be charged, sort a parked electric vehicle to be charged and the current electric vehicle to be charged according to the charging request and an existing charging request, generate the movement instruction according to a sorting result and send the movement instruction to the traction device [paragraphs 0022-0027, especially paragraph 0026 showing the queue; 0060-0061, 0072].  

using a metering device, after charging the electric vehicle to be charged is completed, to transmit a charging duration to the master control device and using an accounting device to transmit a charging fee to the master control device [paragraphs 0067-0072]; and 
using the master control device to recognize data transmitted by the charging device and the metering device and send the data to a background management system [paragraphs 0067-0072, server], and using the background management system to send order information generated from the charging request and pending-payment information generated from the charging fee to a charging user [paragraphs 0022-0023, 0067-0072, server].  
4. (Original) The method of claim 2, wherein the using the master control device to sort the parked electric vehicle to be charged and the current electric vehicle to be charged according to the charging request and the existing charging request comprises:
using the master control device to sort the parked electric vehicle to be charged and the current electric vehicle to be charged according to at least one of an existing order situation, a predicted arrival time, an emergency degree of a charging request, a charging duration, a predicted parking time, a current load of a transformer and a determination on whether to accept an expedited fee [paragraphs 0006, 0051].  
5. (Original) The method of claim 3, wherein the charging request is sent by a mobile application (APP), a personal computer (PC) or a webpage of a charging website [fig. 9, element 340; paragraphs 0069-0070].  

inserting a charging plug on the cable into a charging socket of the electric vehicle and using the charging controller to detect whether the charging plug is successfully connected to the charging socket of the electric vehicle [paragraphs 0032, mating, paragraphs 0059-0061]; 
charging the electric vehicle to be charged if it is detected that the connection is successful [paragraphs 0032, mating, paragraphs 0059-0061]; and using the charging controller to prompt the charging user for a reconnection if it is detected that the connection is not successful [paragraphs 0025, 0035, 0059].  
13. (Currently Amended) A computer-readable storage medium, which is configured to store computer-executable instructions for executing the method of claim 1 [paragraph 0037].   
7. (Original) The method of claim 6, wherein the using the charging controller to prompt the charging user for the reconnection comprises:
detecting whether the charging user makes the reconnection for a preset time [paragraphs 0039-0040, Table ; paragraph 0059, 0064 – wherein a user leaving the parking space, and/or not connecting properly with the aid of sensory inputs to the controller, the charging mechanism goes to a next vehicle]; 
using, if no connection is made, the master control device to stop responding to a current charging request and turn to respond to a next charging request [paragraphs 0039-0040, Table ; paragraph 0059, 0064 – wherein a user leaving the parking space, 
using, if the connection is made, the charging controller to detect whether the charging plug is successfully connected to the charging socket of the electric vehicle [paragraphs 0059-0061].  

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-12 are allowed over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
8. (Original) The method of claim 7, wherein the using if the connection is made the charging controller to detect whether the charging plug is successfully connected to the charging socket of the electric vehicle comprises:
determining whether the number of reconnections exceeds the preset number of times; using, if the number of reconnections exceeds the preset number of times, the master control device to turn to respond to the next charging request; and 

And;
9. (Original) A charging system comprising: an AC/DC device, a bus, a guide rail, a traction device, a positioning device, a power switch, a charging controller, a master control device, a man-machine interaction device, a metering and accounting device, a cable transferring device, a charging cable and a charging plug, wherein 
the bus is a DC bus or an AC bus, and an AC input line is directly connected to the bus when the bus is the AC bus, and 
the AC input line is connected to the AC/DC device when the bus is the DC bus, wherein the AC/DC device is connected to the master control device and configured to convert AC power of a distribution network into controllable DC power and transmit generated DC power to a DC bus guide rail; 
the master control device is connected to the traction device and configured to control movement of the traction device; 
the traction device is connected to the guide rail and configured to control movement on the guide rail; 
a plurality of positioning devices are connected to the guide rail and configured to provide position information and transmit the position information to the master control device; the charging controller is located on the guide rail and configured to be driven by the traction device to move along the guide rail to a place above an electric vehicle to be charged;  

the power switch is connected to the guide rail and the charging controller and configured to control a power connection or a power disconnection of the charging controller; 
the master control device is connected to the man-machine interaction device and further configured to implement a man-machine interaction function; 
the master control device is connected to the cable transferring device and further configured to control a transfer state of the cable connected to the charging controller; and the charging plug is connected to the cable and inserted into the charging socket of the electric vehicle to charge the electric vehicle.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        February 18, 2021